Title: To James Madison from John R. Bedford, 26 August 1810
From: Bedford, John R.
To: Madison, James


Sir,Nashville August 26th 1810
Annexed hereto is the copy of another letter from Mr. William Barrow of West Florida. You will remark the frank expression of concern and solicitude and unpleasant suspense about their political situation. And I beleive he expresses genuinely the feelings, in common with his own, of all the most reputable people in West Florida. I inclosed you a copy of his first letter, dated 4th. June, which I presume you received. But I fear my communications upon this Subject may be deemed intrusive & too officious. The force of this impression was calculated at first, as well as now, to forbid my troubling you with any, communications, which may interrupt the more useful employment of Your time and attention. And this consideration will hereafter enforce my silence. But the possibility of doing good, and a sincere disposition to that, may perhaps have had an indiscreet influence in prompting me to intrude unnecessarily and uselessly. Also, I regret to have molested your attention, while in a more valuable & useful employment.
I have written Mr. Barrow very much at length—and attempted to excite a persuation, which I sincerely believe, that they were absolved from all allegiance to the mother country—and of course have a natural right to assume the rights of self government—that their interests & the U. States were reciprocal & to a certain extent, inseperably linked—and therefore, Florida ought & must in time become a part of the U. States—and that the better to secure & facilitate this event, it might perhaps be better to constitute a seperate & independent government in West Florida & East, if she would co-operate, which I conceive might be maintained, untill it might be deemed proper & consistent with the policy of the American Government to protect or incorporate them with the U. States. Not knowing that the Executive had a right, or would assume the responsibility of giving any assurances, I suggested the propriety of continueing their present quiet Situation untill the sitting of Congress. That then their situation would become an interesting subject of consideration, relative to which, measures of decision might be adopted and promptly acted upon. I assured him of my sincere belief in the friendly dispositions & earnest solicitude of the American Government & people, for the people of Florida. And that although we conceived ourselves to be the lawful owners thereof, nevertheless the peaceful & neutral disposition of our Government will likely forbid us attempting to acquire it by other, than peaceful means, untill they become hopeless or rather obstructive. With due Respect and sincere regard for your Character I am your Obt. Sert.
J. R. Bedford
 
[Enclosure][William Barrow to Bedford]
My Friend,Bayou Sara August 5th. 1810
I rec[e]ived your letter of the 3d July and have perused it with every attention & satisfaction. I have now to inform you, that since I wrote to you, we have found people disposed to involve us in a civil war by declaring Independence and calling the U. States to aid, without knowing whether they would or not. As we find the people so much divided, we have been at a loss what to do—what plan to adopt. We found it was necessary to do something to appease the minds of the people & strengthen the government for our own Security. We had a meeting in all the District of Baton Rouge, and chose four members out of the District of New Feliciana, five from Baton Rouge, three from St Helena and two from the District of Tanchipaho. Among the number of Delegates, they have been weak enough to choose me. We have met and great harmony appears to prevail yet and I hope, will continue. We all are at great loss what plan is best to adopt. We find the people somewhat divided. Some for the U. States, some for Britain & many for F 7th. So that for the present, I think we had better adopt the Spanish Laws, making such Amendments, as we need. Put men in office, on whom we can rely—and distribute equal justice to all. I assure you, the minds of the people in this province are at this moment much confused. We lack information, as to what in justice we can ask of the U. States. It would be a very pleasing thing to us to know what aid they can or will give us. The people of character & standing here would not wish to act, so as to cast a stigma on themselves Or risk their best rights & interest. There is a report that Soldiers from Pensacola are coming, to enforce the ancient laws & order of things. I hope this will not be attempted. It might be attended with a bad consequence. The Delegates have been regularly appointed by the people—and I think they would support them & not suffer them to be exposed or injured. I hope the present plan, will quiet the minds of the people, so as to enable us to get such information, that we may perceive the best mode to pursue hereafter. I hope the U. States will feel themselves bound in justice, to declare to us what we ought to do. They have held out to us, that they have a claim to us. Now is the time to make it known to us. I hope they feel themselves a free & independent nation and will act accord⟨ingly⟩. My Friend, I do not wish my letters to you to be exposed to public view. I write ⟨to⟩ you as a friend to give me every inform⟨ation⟩ in your power. Believe me yr sincere friend & Hbl Servt.
Wm. Barrow
